[DO NOT PUBLISH]


                 IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT

                                                                            FILED
                                                                   U.S. COURT OF APPEALS
                                                                     ELEVENTH CIRCUIT
                                       No. 08-15902                     MARCH 3, 2010
                                                                          JOHN LEY
                                                                           CLERK
                     Agency Nos. A088-407-148 & A088-407-149

JOSE AGUSTIN RAMIREZ CALDERON,
ALBA RUTH SANCHEZ VARGAS,

                                                          Petitioners,

                                           versus

U.S. ATTORNEY GENERAL,

                                                          Respondent.



                     Petition for Review of a Final Decision of the
                             Board of Immigration Appeals


                                      (March 3, 2010)


Before DUBINA, Chief Judge, FAY, Circuit Judge, and EDENFIELD,* District
Judge.

       *
        Honorable B. Avant Edenfield, United States District Judge for the Southern District of
Georgia, sitting by designation.
PER CURIAM:

       Jose Agustin Ramirez Calderon (“Ramirez”) and his wife Alba Ruth

Sanchez Vargas,1 natives and citizens of Colombia, petition for review of the order

by the Board of Immigration Appeals (“BIA”) affirming the decision of the

Immigration Judge (“IJ”). The decision denied Ramirez asylum and withholding

of removal.2 No reversible error has been shown; we dismiss the petition in part

and deny it in part.

       We review the BIA’s decision in this case because the BIA did not

expressly adopt the IJ’s decision. Al Najjar v. Ashcroft, 257 F.3d 1262, 1284

(11th Cir. 2001). We review legal determinations of the BIA de novo. Id. A

factual determination that an alien is unentitled to relief “must be upheld if it is

supported by substantial evidence.” Mazariegos v. U.S. Att’y Gen., 241 F.3d

1320, 1323 (11th Cir. 2001). To reverse a factual determination, “we must find

that the record not only supports reversal, but compels it.” Mendoza v. U.S. Att’y

Gen., 327 F.3d 1283, 1287 (11th Cir. 2003).


       1
           Ramirez included his wife as a derivative in his asylum application.
       2
         Ramirez abandons review of the portion of the decision denying relief under the Convention
Against Torture because he offers no argument on this claim. See Sepulveda v. U.S. Attorney Gen.,
401 F.3d 1226, 1228 n.2 (11th Cir. 2005) (explaining that petitioner abandons an issue by failing to
offer argument on that issue).

                                                   2
      On appeal, Ramirez challenges the BIA’s conclusion that he did not

demonstrate extraordinary circumstances excusing his untimely asylum

application. We, however, lack jurisdiction to consider “whether an alien

complied with the one-year time limit or established extraordinary circumstances

that would excuse his untimely filing.” Chacon-Botero v. U.S. Att’y Gen., 427

F.3d 954, 957 (11th Cir. 2005) (explaining that we lack jurisdiction, under 8

U.S.C. § 1158(a)(3), to review an untimeliness determination). Ramirez

characterizes the alleged error as a due process violation and contends that we

have jurisdiction to consider the constitutional claim. We have said the

“timeliness of an asylum application is not a constitutional claim or question of

law” over which we retain jurisdiction. Id. Therefore, we dismiss the petition as

to Ramirez’s asylum claim for lack of jurisdiction.

      We have jurisdiction over Ramirez’s petition for withholding of removal.

An alien seeking withholding of removal must show that his life or freedom would

be threatened because of his race, religion, nationality, membership in a social

group, or political opinion. 8 U.S.C. § 1231(b)(3)(A). An alien may meet his

burden either by showing past persecution on account of a protected ground or by

showing that it is more likely than not that his life or freedom would be threatened

in the future if returned to his country of nationality. 8 C.F.R. § 208.16(b).

                                          3
      Ramirez , a veterinarian and horse trainer in Colombia, sought relief based

on alleged persecution by the Revolutionary Armed Forces of Columbia

(“FARC”) because of Ramirez’s support of the New Liberalism Party. He helped

a family friend, Guillermo Gaviria, campaign and win the position of Governor of

Antioquia, in 2000, and, after Gaviria took office, Ramirez continued to act as an

advisor to Gaviria. Shortly after Gaviria’s election, a man named Ivan Jurado

bought some horses from Ramirez and asked Ramirez about Gaviria and his

family. When Jurado next approached Ramirez about purchasing horses, he

identified himself, and the men with him, as members of FARC. FARC told

Ramirez that he would not be in danger if he worked for them by giving them

information about the Gaviria family and hiring one of their men to work at the

Gaviria family’s stables. Ramirez refused these requests. He reported the threats

to the authorities, but the case was dropped due to fear of FARC retaliation.

Ramirez hired bodyguards.

      After his refusal to cooperate with FARC, Ramirez began receiving

threatening phone calls at his home and office. In May 2003, Ramirez received

word that FARC had assassinated Gaviria. Later that year, Ramirez helped

Gaviria’s brother get elected Governor of Antioquia. FARC members continued

to approach Ramirez about cooperating with FARC and continued to threaten him.

                                         4
In September 2004, Ramirez received a letter from FARC stating that a

“revolutionary trial” was being conducted against him for the crime of supporting

corrupt politicians. Ramirez later received a letter stating that he had been

sentenced to death. He then fled to the United States. Sanchez followed nearly

one year later.

      The BIA determined that Ramirez suffered no past persecution in Colombia

and did not demonstrate a future threat to his life or freedom if returned to

Colombia. The BIA noted that Ramirez failed to establish that he more likely than

not would be persecuted on account of a protected ground if he returned to

Colombia, in part, because he based his claim of future persecution almost

exclusively on events that occurred before he came to the United States.

      After review, we conclude that the record does not compel the conclusion

that Ramirez was entitled to withholding of removal. We have explained that

“persecution is an extreme concept, requiring more than a few isolated incidents of

verbal harassment or intimidation and that mere harassment does not amount to

persecution.” Sepulveda, 401 F.3d at 1231 (alteration and quotation marks

omitted). The events Ramirez endured in Colombia—including telephonic threats,

threatening face-to-face encounters, and the receipt of a letter sentencing Ramirez

to death—are insufficiently extreme to rise to the level of past persecution.

                                          5
Rather, these events are more akin to harassment and intimidation. Although we

have noted that serious physical injury is not required, we also have concluded

that past persecution existed only where the “petitioner demonstrate[d] repeated

threats combined with other forms of severe mistreatment.” De Santamaria v.

U.S. Att’y Gen., 525 F.3d 999, 1009 (11th Cir. 2008).

       Ramirez also failed to demonstrate that he more likely than not will

experience a future threat to his life or freedom upon returning to Colombia.

Ramirez’s testimony that FARC members continued to inquire about his

whereabouts after he left Colombia was vague and he did not expound on the

frequency or content of these inquires. Just as the previous harassment he

experienced at the hands of FARC did not compel a finding of past persecution,

neither do the continued inquires compel a conclusion that Ramirez faces a future

threat to his life or freedom. We deny the petition for withholding of removal.3

       PETITION DISMISSED IN PART, DENIED IN PART.




       3
        Because Ramirez’s wife is a derivative beneficiary and there are no derivative benefits
associated with withholding of removal, we deny the petition on his wife’s claim for withholding
of removal. See Delgado v. U.S. Att’y Gen., 487 F.3d 855, 862 (11th Cir. 2007).


                                               6